Bloodworth, J.
The accused was indicted under § 125 of the Penal Code of 1910. On the trial of the case the State failed to prove at least two essential elements of the crime: (a) that the defendant knew that there was a legal contract between the servant and employer (Rucker v. State, 2 Ga. App. 143, 58 S. E. 295) ; (b) that the defendant, by offering higher wages or in some other way, did “ entice, persuade, or decoy, or attempt to entice, persuade, or decoy ” the servant to leave his employer during the term of service, knowing that said servant was so employed. Broughton v. State, 114 Ga. 34 (39 S. E. 866). The proof failing in these respects, the verdict is without evidence to support, it, and the judge erred in overruling the motion for a new trial. See McAllister v. State, 122 Ga. 744 (50 S. E. 921). Judgment reversed.

Broyles, C. J., and Luke, J., concur.